PHELAN, J.
The correctness of several of the items in the accounts of the administrators, allowed them on final settlement, (see the statement of the case,) will depend upon the construction to be placed on the statute. — Clay’s Dig., p. 196, § 19. That statute is in these words :
u If any person shall die after the first day of January, the servants and slaves of which he was possessed, &c., and which were employed in making a crop, shall be continued on the plantation in the occupation of the decedent at the time of his death, until the last day of December following, and then delivered to those who shall have a right to demand the same ; and their crops shall be assets in the hands of the executors and administrators, subject to debts, legacies and distribution; the levies and taxes, their tools, the expense of feeding them and their families to that time, and delivering them well clothed, being-first deducted.”
Two questions arise here for our determination : 1st. Does this statute embrace any other than the plantation actually occupied as a residence by the decedent at the time of his death 1 2d. Does it intend that the family at large of the decedent shall be supported out of the proceeds of the crops, or only the slaves, &c., engaged in making the crop 1
We think the remedial nature of this statute requires that we should construe the words, “ the plantation in the occupation of the decedent at the time of his death,” to mean any plantation, and all the plantations, then belonging to him and culti*257vated by him. The main object evidently was, whenever a man died, who was engaged in planting, and who had made his plans and arrangements for the year, to lot the business go on to the end of the year as he had projected it. This was supposed, no doubt, to be for the best interest of all concerned, and made the time for breaking up the plantation conformable to the general habits and customs of the country. This object, then, would embrace as well a plantation cultivated by him on which he did not reside, as one on which he did, and we must construe the statute accordingly; for both can be lawfully and properly said to be in his “ occupation at the time of his death.”
2. Was it the intention that the family of the decedent generally should be supported out of the proceeds of the plantation, or plantations, as the case may be, or only the slaves, stock, &c., indispensably necessary to the working of the crops'?
The law evidently contemplates that the administrator should keep an account of plantation expenses proper, that is, such as are indispensable to its cultivation, and that this should be deducted from the proceeds of the crops, and the net proceed s only to be assets for distribution, &c. We think, however, that there can be no question that the law will justify an administrator in all such cases, (when the estate is not insolvent,) in furnishing the widow and children all things necessary to their comfortable support, according to their respective condition and wants, to the end of the year; but then he would be bound to keep an account against each, to be charged upon their respective distributive shares. Thus, bacon and corn for the plantation, negro clothing, &c., would be a charge upon the estate, to be deducted from the proceeds of the crops ; but the subsistence of the family in town, the mourning suit for the widow, and the like, must be charged to the respective distributees for whose benefit the expense was incurred, and deducted from their respective distributive shares.
The decision of the court refusing to charge the administrators with the hire of slaves Lambert, Randall, and woman Amy, was correct, according to the proof. From this it appears, that they acted with reasonable care and prudence, and in good faith, in each instance ; and it would not be proper to charge them with hire, as for a conversion. In the case of the woman Amy, *258in all probability, the estate was benefited greatly beyond the value of her hire, by the course which was pursued.
Another question arises, as to the girls Amy and Julia, for whom hire is claimed. These, it is shown, were a part of the menial or domestic servants of Peyton Pinckard at the the time of his death: the one a nurse, and the other a house girl. There was six other slaves, old and young : a cook woman, an old man gardener, a very old helpless man, and three small children, composing the household slaves of decedent at the time of his death; and for these no claim is made. What does the statute intend with respect to the menial or domestic servants of the decedent 1 We think it is clear, that when a man who resides on his plantation, dies, the statute intends that the household or domestic servants shall be left, until the end of the year, with the family, for their use, as a part of the plantation. The words of the statute, “ servants and slaves ” clearly point to a distinction in the mind of the law-makers ; and if this be not it, —the known distinction in slaveholding States between household servants and what we call field hands — then we can conceive of none in our country. But, if the law authorizes this when the party resides on his plantation, the interpretation which we have already given to the statute will extend the same privilege to his family, although they may reside a few miles distant, as in this instance; the family residence and the plantation a few miles distant being, for most purposes, with us, but one establishment. If, then, these were domestic servants, the law, allows them to remain with the family of the decedent, until the end of the year, for their use, and without charge. The decrepit old negroes, and the helpless young, must have a home, as well as the white family, in our country ; and the law must be supposed to have respect to the condition and wants, the duties and obligations, of both portions of our population.
As to the few stock hogs that were missing at the end of the year, the proof shows that they may have died, or been lawfully consumed by the family; the court properly refused to charge the administrators with them.
The expenses of the administrator, Richards, in going to Montgomery to make sale of the cotton, and the two days’ services of the crier at the sale, were properly allowed.
The sums paid out for the services of legal counsel, in *259defending the interests of the estate, having been shown to be necessary, and the charges themselves reasonable, were properly allowed.
There is one charge allowed the administrator for the assistance of counsel in conducting his settlement with the Probate Court. The allowance of counsel fees to the administrator, in such cases, must depend upon the circumstances of the case. If the administrator is met with exceptions to his account and vouchers, or to one or more important items, there seems to be no reason why he should be denied the assistance of legal counsel, even though the payment is to come out of that fund which is ultimately to go to his contestants. He is a trustee; and, if he acts in good faith, he should be protected. We see no other safe way, than to leave the allowance of counsel fees to the sound discretion of the probate judge, in such cases, (for the whole is transacted under his eye,) with the right in this court to control any exercise of such a power as may seem to call for it. We cannot see but that the allowance here was properly made. A great many exceptions were taken to the account and vouchers of the administrator, some of which have been sustained here; but upon the whole, it is evident that the administrators were in condition to need legal counsel and assistance fairly to discharge their trust. The charge seems to have been reasonable, and will therefore be allowed. — See Bendall’s Adm’rs v. Bendall’s Heirs, at this term.
The expense of repairs done to the barouche and to the furniture, which were afterwards sold, the court might allow, if satisfied from the proof that the value of the articles at the sale had been enhanced by these repairs to the full extent of such expense ; and this seems to have been the case.
The sum paid out for printing two hundred copies of the “ Appeal to the United Christian World,55 is not a proper charge against the estate. There is no satisfactory proof that it was done for, or with the approbation of, the decedent.
The counsel fees paid for prosecuting the right of dower of the widow, is a charge personal to herself; so, also, is her medical bill after the decease of her husband. The fee allowed for the attorney for the minor heirs, is a proper charge against them only.
Considering the extent of this estate, and that the plantation *260was kept np and managed for nearly a whole year after the death of the intestate, wo do not think the amount allowed the administrators, as “ commissions” and for “ their trouble,” at all unreasonable. The usual rule of a per cent, on the receipts and disbursements only, would not meet the just demands of a case like this.
These observations, together with the general principle already laid down, which will be found applicable to most, if not all, of the vouchers not particularly noticed above, will be sufficient to guide the court below in the future progress of this case.
For the error in allowing such charges as are said above not to have been properly allowed, and for allowing the others in the form in which they were presented, the decree of the court below is reversed, and the cause remanded.